Title: From Thomas Jefferson to Craven Peyton, 27 November 1803
From: Jefferson, Thomas
To: Peyton, Craven


               
                  Dear Sir
                     
                  Washington Nov. 27. 03.
               
               If my note for 558.14 D paiable the 15th. of Dec. is still in your own hands, I should be very glad if it could be either postponed awhile or paid by monthly portions, as I find I shall be very hard pushed, during the next month. if however it is gone out of your hands I shall endeavor to make provision for it if possible. accept my friendly salutations and best wishes.
               
                  Th: Jefferson
               
            